Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 9/29/2021.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimi (US 2014/0175015 in IDS).
Regarding claim 1, Nishimi teaches a mixture for treating wastewater comprising an inorganic coagulant (polyferric sulfate), activated carbon, and an organic polymer coagulant (diallyldialkylammonium salts), wherein the mixture is in a pre-mixed powder form ([0027], [0038]-[0039], [0048], [0094]-[0103], [0106]-[0107] and [0120]-[0121]).
Regarding claims 2-4, Nishimi teaches that the inorganic coagulant is polyferric sulfate ([0048]).
Regarding claim 6, Nishimi teaches that the activated carbon has a particle size as low as 100 nm (abstract) with specific examples of 10 and 20 µm (Table 2). 
Regarding claims 8-10, Nishimi teaches that mixture includes 207 mg of the flocculant (2 g ferric coagulant approx. 48% of flocculant mixture, 0.125 g organic . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimi (US 2014/0175015 in IDS) in view of Zidon et al. (US 2017/0210646).
Regarding claim 5, while Nishimi teaches that the flocculant coagulant can be a polymer of diallyldialkylammonium salts ([0098]), it could be argued that it is not immediately apparent that polydiallyldimethylammonium chloride (polyDADMAC) is a well-known species of diallyldialkylammonium salts. Zidon teaches that polydiallyldimethylammonium chloride (polyDADMAC) is a flocculant/coagulant used to treat waters containing COD and BOD ([0016]). Therefore, one skilled in the art would either find polydiallyldimethylammonium chloride (polyDADMAC) to be included in the generic diallyldialkylammonium salts coagulant, or it would have been obvious to do so . 

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimi (US 2014/0175015 in IDS).
Regarding claim 7, it is Examiner’s position that as Nishimi teaches the same mixture, the properties, such as bulk density would be the same even if not explicitly stated. However, this may not be the case for all powders taught by Nishimi. As particle size and shape affects bulk density, one skilled in the art would have found it obvious to optimize the particle size according the desired properties (In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … ."). The Supreme Court has clarified that an "obvious to try" line In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
It is further noted that a simple thing such as tapping or hitting the container holding the powder can increase bulk density as well. Therefore, one skilled in the art would expect the same mixture with the same particle sizes as taught to have the same 
Regarding claim 11, Nishimi teaches that the mixture is in powder form but fails to detail the amount of water in the powder. Nishimi teaches that the mixture can be added in powder form or a solution ([0027], [0094], and [0103]). As such, one skilled in the art would recognize the water content to encompass a wide range of water values, as a totally dry powder (0 % water or only the amount of water added due to relative humidity), as well as other powders that have a higher water content, all the way to solutions where there is mostly water. Therefore, one skilled in the art would have found it obvious for the powder to include some sort of water as it is within the range of acceptable treatment mixtures provided by Nishimi. 

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. Applicant argues that the Nishimi composition does not include an adsorbent, such as activated carbon. Applicant relies on a teaching in [0067] but ignores the teachings of the reference as a whole. MPEP 2123 clearly states that patents are relevant as prior art for all that they contain. In fact, nearly the whole reference details how the adsorbent is a critical aspect of the invention. Paragraphs [0038], [0120]-[0121], and claims 1 and 9 clearly detail the composition containing activated carbon adsorbent. 
In regards to the composition being pre-mixed, Applicant again only relies on one method of adding the components ([0109]) while ignoring the reference as a whole. 
In regards to the composition including an alkaline substance, the claims use the transition phrase “comprising,” which is open ended and inclusive and does not exclude unrecited elements or method steps (MPEP 2111.03). 
Applicant appears to argue some sort of unexpected results or phenomena due to the addition of the activated carbon and the optional inorganic coagulant. It is noted that the inorganic coagulant is not optional as argued in the claims. As Nishimi already teaches the combination of the inorganic coagulant and the activated carbon/adsorbent, unexpected results are moot as the combination is already explicitly taught in the prior art.  
Applicant argues that one skilled in the art would not have combined Zidon polyDADMAC with the Nishimi reference as Zidon teaches the inclusion of different chemicals along with the polyDADMAC. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Nishimi already teaches the addition of diallyldialkylammonium salts ([0098]). Polydiallyldimethylammonium chloride (polyDADMAC) is a well-known species of diallyldialkylammonium salts and one skilled in the art would have found Nishimi either anticipates or makes obvious the addition of polyDADMAC as it is merely a well-known species of diallyldialkylammonium salts. As prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Applicant argues that Nishimi fails to teach COD being reduced. First, the claims are a composition claim and how the composition is intended to be used is not material to a composition claim for a 102 rejection. Further, COD is commonly used as a measure of the amounts of organics/oxidizable pollutants in the water. Nishimi explicitly . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777